DETAILED ACTION
This action is responsive to the amendments filed 6/17/2022.
Claims 1-6, 8-13 and 15-20 are pending. Claims 1, 8 and 15 are currently amended, and Claims 7 and 14 are canceled.
All prior rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, et al., U.S. PGPUB No. 2009/0282333 (“Olsen”), in view of Han, U.S. PGPUB No. 2015/0039287 (“Han”).
Olsen teaches a system and method for language independent interfaces. With regard to Claim 1, Olsen teaches a method for providing language content in an application, comprising: 
receiving a markup file that includes information for displaying content, the markup file including a language marker ([0028] describes that a server provides a template of language-independent components to a user, where [0017] describes that the template includes HTML and scripting code); 
determining a target locale setting of the application, the target locale setting including a language for displaying content ([0028] describes that a desired language for display can be determined from a setting in a browser); 
retrieving language content in the determined language that corresponds to the language marker, wherein the language marker includes an identifier that is mapped against a language library to retrieve the language content associated with the identifier, wherein the language library is selected from a plurality of language libraries based on the language of the target locale; ([0036] describes that the language-related content items are looked up in the language file, which are matched from a corresponding DOM where they are stored. [0037] describes that one of a plurality of language files exist can exist, and [0038] describes that the particular language file is searched for entries that match identifiers in the rendered template document. [0030]-[0031] describe the provisioning of one of the plurality of language files to a client based on a language setting); and 
inserting the retrieved language content into the object ([0038] describes that the script locates elements in the language file matching the tag or ID in the rendered template file, and inserts the language-related content into the document at the identified component).
Olsen, in view of Han teaches constructing a Document Object Model ("DOM") from the markup file, wherein an object of the DOM includes the language marker, wherein the DOM is created without the language content in place of the language marker, and a web browser uses the DOM to render a webpage without the language content. 
Olsen teaches at [0017] that a template document includes HTML and scripts, where [0034] describes that a template document is rendered and components constructed without language-related content, prior to the location and insertion of located language elements determined from a language file. [0035] describes that the rendered template document elements are scanned by a script for placeholders indicating language-specific content that is to be inserted into particular elements. Han teaches at [0040] that a web application interface is implemented as a DOM in one embodiment.
Olsen, in view of Han also teaches inserting the retrieved language content into the object of the DOM, wherein the DOM is updated multiple times for multiple different languages, wherein at least one of the updates includes a change to the language marker; and based on detecting the language marker updates to the DOM, producing different renderings of the multiple different languages.
Olsen teaches at [0035]-[0036] that webpage elements have identifiers that prompt a look-up of language related content, which is retrieved and inserted into the document at a specified location. [0038] describes that an element can further permit a user to change a setting in a template document element for different modes for extracting and displaying language-related content.
Han teaches at [0039]-[0040] that an application user can select a language change while an application is running. A text location identifier of the textual information of the application is acquired, and the textual content in the target language is determined and inserted. The application interface can be implemented as a DOM tree, and events which update, add, or delete text node identifiers can be subscribed to, such that the identifiers which map content from a language to portions of the interface are updated at an application DOM as needed. [0044]-[0049] detail various updates that can be carried out, and one of skill in the art would understand that various language selections at one or more application instances would retrieve and display related text content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han with Olsen. Han provides live updates to interface contents, permitting switching between multiple languages quickly as may be useful both to developers and some users. Therefore, one of skill in the art would seek to combine aspects of Han with Olsen, in order to improve user experience through quicker and more dynamic interface updates and language selection capabilities.
Claim 8 recites a medium storing instructions which carry out the method of Claim 1, and is similarly rejected. Claim 15 recites a system which carries out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Olsen teaches receiving a notification of a modification to the DOM; determining that the language marker in the object has been modified; and inserting new language content into the object. [0052] describes that an API call can be installed into components, where the API is triggered in response to particular events. The API uses the language-related content items to populate an element which is then displayed to a user.
Claim 9 recites a medium storing instructions which carry out the method of Claim 2, and is similarly rejected. Claim 16 recites a system which carries out the method of Claim 2, and is likewise rejected.
With regard to Claim 3, Han teaches receiving a selection of a different language than the determined language as part of testing internationalization of the application; identifying language content in the different language that corresponds to the language marker; and replacing the language content in the object with the language content of the different language. [0039] describes that the language selection and loading of content in the specified language using the language markers can be carried out by a software tester in an application testing environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han with Olsen. Han provides live updates to interface contents, permitting switching between multiple languages quickly as may be useful both to developers and some users. Therefore, one of skill in the art would seek to combine aspects of Han with Olsen, in order to improve user experience through quicker and more dynamic interface updates and language selection capabilities.
Claim 10 recites a medium storing instructions which carry out the method of Claim 3, and is similarly rejected. Claim 17 recites a system which carries out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Olsen teaches that the markup file is one selected from the group consisting of: a Hypertext Markup Language file, an Extensible Hypertext Markup Language file, an Extensible Markup Language file, and a configuration file. [0033] describes that the template document includes HTML.
Claim 11 recites a medium storing instructions which carry out the method of Claim 4, and is similarly rejected. Claim 18 recites a system which carries out the method of Claim 4, and is likewise rejected.
With regard to Claim 5, Han teaches that the retrieving stage includes comparing the language marker to a locally stored mapping table that maps language markers to language content in the determined language. [0039] describes that a content mapping table using the text location identifier is used to retrieve the content in the selected language. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han with Olsen. Han provides live updates to interface contents, permitting switching between multiple languages quickly as may be useful both to developers and some users. Therefore, one of skill in the art would seek to combine aspects of Han with Olsen, in order to improve user experience through quicker and more dynamic interface updates and language selection capabilities.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, in view of Han, and in view of Zaika, et al., U.S. PGPUB No. 2004/0056894 (“Zaika”).
With regard to Claim 6, Olsen, in view of Zaika teaches identifying an error created by the language content being inserted into the DOM; and providing a notification of the error. Olsen teaches at [0038] that localization is carried out by inserting a determined string into a DOM element. Zaika teaches at [0065] that local UI settings can include text strings for UI elements, to provide alternate text strings in different languages. [0073]-[0075] describe that errors can be determined for strings to be inserted, such as text not fitting within a control. A warning message can be generated identifying the errors, or an error symbol or other graphic to be used in place of the invalid UI items.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zaika with Olsen and Han. By providing error handling, Zaika allows for interfaces to be presented without errors which might otherwise affect user experience in using an interface. Therefore, one of ordinary skill in the art would seek to combine error handling with the system of Olsen and Han, to improve user experience.
Claim 13 recites a medium storing instructions which carry out the method of Claim 6, and is similarly rejected. Claim 20 recites a system which carries out the method of Claim 6, and is likewise rejected.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant first argues that the references are silent regarding “creating a DOM without the language content” and “using the DOM to render a webpage without the language content. Applicant argues that the DOM disclosed in Olsen stores language-related content. While this is a DOM that is disclosed in Olsen, the teachings of Olsen suggest to one of ordinary skill in the art the use of a DOM in rendering the template document.
The template document described in Olsen is an HTML document, and [0034] describes that the template document is rendered without the language-related content by a browser. [0029] likewise describes the browser interpreting and executing HTML code. Most browsers interpret and execute HTML code to render a page or document by creating a DOM of the page elements. The DOM is then what is operated on by scripts, such as described at [0035]-[0036]. 
Olsen teaching a browser rendering the HTML template document without the language-related content would suggest to one of ordinary skill in the art that a DOM is created without the language content, to thusly render the webpage. Additionally, Han teaches at [0045] that a browser loads a web application, and the browser builds a DOM of the interface in order to initialize the interface and add text nodes thereto. Therefore, the references teach or suggest to one of ordinary skill in the art that a browser renders a page without language content using a DOM. Olsen suggests as much to one of ordinary skill in the art, particularly in view of the teachings of Han.
Applicant then argues that the references are silent with regard to “detecting the language marker updates to the DOM” and “different renderings of the multiple different languages. Similar to the previous remarks, Applicant states that Olsen only discloses a DOM with regard to the language content items. However, as described above, Olsen suggests to one of ordinary skill in the art that a DOM is also used to render the template document, as such is disclosed as an HTML document rendered by a browser. 
Applicant also states that Han does not disclose detecting language marker updates to the DOM, and producing different renderings of the multiple different languages. However, [0047] describes that content of some text nodes changes. When text node content is updated, a text node update event is released. A text location identifier is acquired, and a new text key received with which to query a language resource file and retrieve the textual content for insertion and display in the webpage element. All of this occurs in the context of DOM nodes, which are created for the web application  interface as described at [0045]. 
Han does teach detecting language marker updates to the DOM, as text identifiers are updated frequently. This also provides multiple different renderings, as a wide variety of textual content can be accessed and displayed in each rendering. This occurs in multiple languages as well, as Han teaches at [0040] that a user can change languages in the web application while the application is running. Therefore, the combination of references is not deficient in teaching this element, rather Han is properly relied upon for teaching this element.
Applicant finally argues that Olsen teaches away from combination with Han. However, Applicant does not provide any support for this argument. A reference does not teach away from another reference if “such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . . ." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Applicant does not indicate any teaching in Olsen which explicitly criticizes, discredits, or otherwise discourages the approach described in Han. Therefore, this argument is not an appropriate basis for invalidating the rejection under §103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

7/8/2022